 

 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

(Amended and restated effective as of September 9, 2005)

This Employment Agreement (the “Agreement”) was made and entered into as of the
25th day of August, 2005 (the “Effective Date”), by and between Marsh & McLennan
Companies, Inc. (“MMC” or the “Company”), a Delaware corporation, and Brian M.
Storms (the “Executive”) and amended and restated effective as of the 9th day of
September, 2005.

WHEREAS, the Executive and the Company originally entered into the Agreement as
of August 25, 2005 to embody in the Agreement the terms and conditions of the
Executive’s continued employment by the Company or a subsidiary; and

WHEREAS, the Agreement referred to the Executive’s prior position as President
and Chief Executive Officer, Mercer Human Resource Consulting; and

WHEREAS, on September 9, 2005 the Executive was elected as Chairman and Chief
Executive Officer of Marsh, Inc. (“Marsh” ); and

WHEREAS, the Executive and the Company desire to amend the Agreement to reflect
the Executive’s positions at Marsh but to leave the Agreement substantially
unchanged in all other respects;

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Agreement and the amendment thereto, including the compensation paid to
the Executive, the parties hereby agree:

ARTICLE 1

 

Employment, Duties and Responsibilities

1.1          Employment; Reporting. The Company shall cause Marsh to employ the
Executive as its Chairman and Chief Executive Officer. The Executive hereby
accepts such employment, subject to the terms and conditions of this Agreement.
The Executive shall report directly to the Chief Executive Officer of the
Company (the “Chief Executive Officer”).

 

 

1.2

Duties and Responsibilities.

(a)          The Executive shall have such duties and responsibilities and power
and authority as those normally associated with the position of Chairman and
Chief Executive fficer, Marsh, as well as any additional duties,
responsibilities and/or powers and authority assigned to him by the Chief
Executive Officer which are consistent with his position as Chairman and Chief
Executive Officer, Marsh.

 

 

 

- 1 -

 

 

 



 

 

(b)          The Executive agrees to use his best efforts to promote the
interests of the Company and Marsh, and agrees that he will devote his entire
working time, care and attention to his duties, responsibilities and obligations
to the Company and Marsh throughout the Term (as defined in Section 2.1 hereof).
The Executive may serve on the boards of other civic, charitable and corporate
entities with the prior written consent of the Chief Executive Officer so long
as such activity does not interfere with the Executive’s duties and
responsibilities as Chairman and Chief Executive Officer, Marsh.

 

ARTICLE 2

 

Term

2.1          Employment Period. The initial term of the Executive’s employment
under this Agreement (the “Initial Term”) shall commence on the Effective Date
and shall continue through August 25, 2008. Thereafter, this Agreement shall
automatically renew for successive one (1) year terms (each, a “Renewal
Term”) unless either party sends a notice of termination to the other party in
accordance with Section 6.2 hereof at least ninety (90) days prior to the
expiration of the Initial Term or Renewal Term, as the case may be. The Initial
Term, together with any and all Renewal Terms, if any, are the “Term.”

2.2          Payment Due to Non-Renewal by the Company. If, prior to the
Executive’s sixty-second (62nd) birthday, the Company sends a notice of
termination of the Term to the Executive as provided in Section 2.1 hereof, and
after the expiration of the Term the Executive’s employment is terminated (A) by
the Company without Cause (as defined in Section 5.1 hereof) or due to death or
Disability (as defined in Section 5.4 hereof) or (B) by the Executive for any
reason, then the Company shall pay to the Executive, in a lump sum within thirty
(30) days of the effective date of such termination of employment, a cash amount
equal to the sum of (x) the Executive’s then-current Base Salary (as defined in
Section 3.1 hereof) and (y) the average annual bonus (as described in
Section 3.2 hereof) actually paid to the Executive during the three (3) years
immediately prior to the termination. In addition, if at any time the Company
sends a notice of termination of the Term to the Executive as provided in
Section 2.1 hereof, and after the expiration of the Term the Executive’s
employment is terminated (A) by the Company without Cause (as defined in
Section 5.1 hereof) or due to death or Disability (as defined in Section 5.4
hereof) or (B) by the Executive for any reason, then (a) the Company shall also
pay to the Executive the Accrued Obligations (as defined in
Section 5.5(a) hereof) within thirty (30) days of the effective date of such
termination and (b) all unvested equity awards (which as used in this Agreement
include stock options) held by the Executive as of the date of termination that
were granted to the Executive pursuant to Sections 3.3 and 3.4 hereof shall
immediately fully vest as of the date of termination. For the avoidance of
doubt, and notwithstanding anything contained herein to the contrary, the giving
of such notice of termination of the Term by the Company shall not constitute a
“Good Reason” (as defined in Section 5.2 hereof), and a payment made by the
Company to the Executive under this Article 2

 

 

 

- 2 -

 

 

 



 

 

shall preclude the Executive from thereafter receiving any payment provided for
(i) in Article 5 hereof or (ii) under any separation or severance plan, program,
agreement or other arrangement in which the Executive is a participant or a
party.

ARTICLE 3

 

Compensation

As compensation and consideration for the performance by the Executive of his
obligations under this Agreement, during the Term the Executive shall be
entitled to the compensation and benefits set forth in this Article 3
(collectively, “Compensation”) (subject, in each case, to the provisions of
Article 5 hereof).

3.1          Base Salary. The Executive shall receive an annual base salary
(“Base Salary”) of $1.0 million. The Base Salary shall be reviewed at least
annually by the Board of Directors of the Company (the “Board”) and may be
increased (but not decreased) in the sole discretion of the Board. If the
Executive’s Base Salary is increased, the increased amount shall thereafter be
the Base Salary. The Base Salary shall be payable in installments, consistent
with the Company’s payroll procedures in effect from time to time. At the end of
the first payroll period that commences after the Effective Date, the Executive
shall also receive a lump-sum payment (subject to appropriate deductions) equal
to the difference between the Base Salary and the Executive’s base salary in
effect immediately prior to the Effective Date prorated for the period from
January 1, 2005 to the Effective Date.

3.2          Annual Bonus. In addition to Base Salary, the Executive shall be
eligible to participate throughout the Term in such annual bonus plans and
programs (“Annual Bonus Programs”), as may be in effect from time to time in
accordance with the Company’s compensation practices and the terms and
provisions of any such plans or programs. The Executive’s annual bonus
opportunity will range between one hundred fifty percent (150%) and three
hundred percent (300%) of his Base Salary. The actual bonus amounts will be
determined by the Committee based on the achievement of entity and individual
performance goals, with bonuses in the upper portion of the annual bonus
opportunity range being earned only for superior achievement of such performance
goals. Based on 2005 performance up to the Effective Date, the Company expects
the Executive’s bonus for 2005 to be in the upper portion of the annual bonus
opportunity range. The annual bonus shall be paid entirely in cash.

3.3          Long-Term and Equity Compensation. The Executive shall also be
eligible to participate in the Company’s long-term incentive compensation plans
(including its equity-compensation plans) applicable to MMC’s senior executive
officers. The specific awards under these plans will be made by the Committee in
its sole discretion, commensurate with the Executive’s position as Chairman and
Chief Executive Officer, Marsh. Notwithstanding the foregoing, the Committee
shall each year grant to the Executive long-term incentive compensation
comprised of (i) a restricted stock or restricted stock unit award and/or (ii) a
stock option or stock-settled stock appreciation right, with a combined
grant-date target value between

 

 

 

- 3 -

 

 

 



 

 

one-time and three-times the Executive’s Base Salary, as determined by the
Committee, and provided further that neither the restricted stock nor the stock
option portion of the award shall comprise more than two-thirds of the total
grant-date target value of the award. Each restricted stock award will vest
three years from the grant date, while one-third of each stock option award will
vest on each of the first, second and third anniversaries of the grant date.

3.4          Initial Retention Award. The Executive acknowledges that he has
received an initial retention award under the 2000 Senior Executive Incentive
and Stock Award Plan (the “Initial Retention Award”) of restricted stock with a
grant-date value of $1.6 million. The restricted stock award will vest three
years from the grant date. Additional terms and conditions of the award shall be
determined by the Committee and contained in the grant agreements, provided that
no such term or condition shall be inconsistent with any provision of this
Agreement.

3.5          Benefit Plans. The Executive and the Executive’s spouse and
eligible dependents, as the case may be, shall be eligible to participate in
employee benefit and fringe benefit plans and programs provided by the Company,
including but not limited to pension, life insurance, health, dental and
disability plans and programs, on terms and conditions generally applicable to
executives of the Company. Nothing herein shall limit the Company’s ability to
change, modify, cancel or amend any such plans. The Executive shall be eligible
to participate in the Company’s retiree medical program as may be in effect from
time to time.

3.6          Executive Financial Services Program. The Executive shall be
eligible to participate in the MMC Financial Services Program as in effect from
time to time.

3.7          Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Company’s written
policies relating to business-related expenses as in effect, from time to time,
during the Term, a copy of which has previously been provided to the Executive.

3.8          Vacation. The Executive shall be entitled to paid vacation in
accordance with the Company’s policy in effect from time to time during the
Term.

3.9          Indemnification. The Executive shall be entitled to indemnification
in accordance with the Company’s by-laws as in effect from time to time.

 

ARTICLE 4

 

Noncompetition/Nonsolicitation/Confidentiality

 

4.1

Noncompetition and Nonsolicitation Periods

(a)          During the Executive’s employment with the Company or any
subsidiary and during the applicable noncompetition/nonsolicitation period
following termination of the

 

 

 

- 4 -

 

 

 



 

 

Executive’s employment with the Company or any subsidiary for any reason (other
than a termination of employment by the Company due to Disability (as defined in
Section 5.4 hereof) or a non-renewal of the Term by the Company on or after the
Executive’s sixty-second (62nd) birthday), the Executive shall not, directly or
indirectly:

 

(i)

engage in any Competitive Activity or

 

(ii)

whether on behalf of himself or any other person or entity (x) solicit any
customer or client of the Company or any subsidiary with respect to a
Competitive Activity or (y) solicit or employ any employee of the Company or any
subsidiary for the purpose of causing such employee to terminate his or her
employment with the Company or such subsidiary.

For purposes of this Agreement, “Competitive Activity” shall mean the
Executive’s engaging in an activity – whether as an employee, consultant,
principal, member, agent, officer, director, partner or shareholder (except as a
less than 1% shareholder of a publicly traded company) – that is competitive
with any business of the Company or any subsidiary conducted by the Company or
such subsidiary as of the date of the termination of the Executive’s employment;
provided, however, that the Executive may be employed by or otherwise associated
with:

 

(i)

a business of which a subsidiary, division, segment, unit, etc. is in
competition with the Company or any subsidiary but as to which such subsidiary,
division, segment, unit, etc., the Executive has absolutely no direct or
indirect responsibilities or involvement, or

 

(ii)

a company where the Competitive Activity is:

 

(x)

from the perspective of such company, de minimis with respect to the business of
such company and its affiliates, and

 

(y)

from the perspective of the Company or any subsidiary, not in material
competition with the Company or any subsidiary.

 

The noncompetition/nonsolicitation period shall be (x) 12 months from the date
of termination if termination occurs after the expiration of the Term due to a
non-renewal of the Term by the Company and the Executive has received the
related non-renewal payment provided for in Section 2.2 hereof or (y) otherwise
shall be 24 months from the date of termination. If the termination of the
Executive’s employment is in connection with a Change in Control as provided in
Section 5.6 hereof, then the noncompetition/nonsolicitation period shall be 24
months from the date of termination.

(b)          At all times prior to and following the Executive’s termination of
employment, the Executive shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary, including such trade

 

 

 

- 5 -

 

 

 



 

 

secret or proprietary or confidential information of any customer or client or
other entity to which the Company or any subsidiary owes an obligation not to
disclose such information, which the Executive acquires during the Executive’s
employment with the Company or any subsidiary, including but not limited to
records kept in the ordinary course of business except:

 

 

(i)

As such disclosure or use may be required or appropriate in connection with the
Executive’s work as an employee of the Company or any subsidiary;

 

 

(ii)

When required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or any subsidiary or by
any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information;

 

 

(iii)

As to such confidential information that becomes generally known to the public
or trade without the Executive’s violation of this Section 4.1(b); or

 

 

(iv)

To the Executive’s spouse and/or the Executive personal tax and financial
advisors as reasonably necessary or appropriate to advance the Executive’s tax,
financial and other personal planning (each and “Exempt Person”), provided,
however, that any disclosure or use of any trade secret or proprietary or
confidential information of the Company or any subsidiary by an Exempt Person
shall be deemed to be a breach of this Section 4.1(b) by the Executive.

 

(c)          The Executive acknowledges and agrees that the covenants contained
in Sections 4.1(a) and (b) hereof are reasonable and necessary to protect the
Company’s confidential information and goodwill. The Executive further
represents that his experience and capabilities are such that the provisions of
Sections 4.1(a) and (b) hereof will not prevent him from earning a livelihood.

 

ARTICLE 5

 

Termination; Change of Control

5.1          Termination by the Company. The Company shall have the right,
subject to the terms of this Agreement, to terminate the Executive’s employment
at any time, with or without “Cause.” The Company shall give the Executive
written notice of a termination for Cause (the “Cause Notice”) in accordance
with Section 6.2 hereof. The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to the termination for Cause. No
action(s) or inaction(s) will constitute Cause unless (1) a resolution finding
that Cause exists has been approved by a majority of all of the members of the
Board at a meeting at which the Executive is

 

 

 

- 6 -

 

 

 



 

 

allowed to appear with his legal counsel and (2) where remedial action is
feasible, the Executive fails to remedy the action(s) or inaction(s) within ten
(10) days after receiving the Cause Notice. If the Executive so effects a cure
to the satisfaction of the Board, the Cause Notice shall be deemed rescinded and
of no force or effect. For purposes of this Agreement, “Cause” shall mean only:

(a)          any willful refusal by the Executive to follow lawful directives of
the Board which are consistent with the scope and nature of the Executive’s
duties and responsibilities as set forth herein;

(b)          the Executive’s conviction of, or plea of guilty or nolo contendere
to, a felony or of any crime involving moral turpitude, fraud or embezzlement;

(c)          any gross negligence or willful misconduct of the Executive
resulting in a material loss to the Company or any of its subsidiaries, or
material damage to the reputation of the Company or any of its subsidiaries;

(d)          any material breach by the Executive of any one or more of the
covenants referred to in Article 4 hereof; or

(e)          any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries.

5.2          Termination by the Executive. The Executive shall have the right,
subject to the terms of this Agreement, to terminate his employment at any time
with or without “Good Reason” provided, that the Executive must give the Company
at least 30 days’ prior written notice of any termination by the Executive
without Good Reason in accordance with Section 6.2 hereof. For purposes of this
Agreement, “Good Reason,” shall mean the occurrence of any of the following
during the Term, without the Executive’s prior written consent, during the
60-day period preceding a termination by the Executive (provided that an
isolated, insubstantial or inadvertent action not taken in bad faith or a
failure not occurring in bad faith which is remedied by the Company promptly
after receipt of notice thereof given by the Executive shall not constitute Good
Reason): (A) the assignment to the Executive of any duties materially
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by this Agreement; (B) any removal of the
Executive from any of the positions he holds as of the date of this Agreement;
(C) any failure by the Company to comply with the provisions of Article 3
hereof; (D) a failure by the Company to comply with any other material provision
of this Employment Agreement; or (E) a change in the Executive’s principal work
location to more than 50 miles from the Company’s current headquarters in New
York City.

5.3          Death. In the event the Executive dies during the Term, the
Executive’s employment shall automatically terminate, such termination to be
effective on the date of the Executive’s death.

 

 

 

- 7 -

 

 

 



 

 

5.4          Disability. In the event that the Executive shall suffer a
disability during the Term which shall have prevented him from performing
satisfactorily his obligations hereunder for a period of at least ninety
(90) consecutive days or one hundred eighty (180) non-consecutive days within
any three hundred sixty-five (365) day period (“Disability”), the Company shall
have the right to terminate the Executive’s employment, such termination to be
effective upon the giving of notice thereof to the Executive in accordance with
Section 6.2 hereof.

 

5.5

Effect of Termination.

(a)          In the event of termination of the Executive’s employment for any
reason during the Term, the Term shall end as of the date of termination and the
Company shall pay to the Executive (or his beneficiary, heirs or estate in the
event of his death), as provided in Section 5.7 hereof, (i) any Base Salary to
the extent not theretofore paid, (ii) any reimbursable business expenses that
have not yet been reimbursed, and (iii) if not yet paid, the earned annual bonus
for the calendar year that preceded the time of the termination (collectively,
the “Accrued Obligations”).

(b)          In the event of termination of the Executive’s employment during
the Term (i) by the Company for Cause or (ii) by the Executive for other than
for Good Reason, neither the Executive nor any beneficiary, heir or estate of
the Executive shall be entitled to any further compensation other than the
Accrued Obligations. In such event, all of the Executive’s outstanding unvested
equity-based awards shall be immediately forfeited.

(c)          In the event of termination of the Executive’s employment during
the Term (i) by the Company based on the Disability of the Executive as defined
in Section 5.4 hereof, or (ii) due to the Executive’s death, the Company shall
pay the Executive (or his estate, beneficiary or heir in the case of death), in
addition to the Accrued Obligations, a prorated target annual bonus for the year
in which the termination occurs based on the portion of the year elapsed as of
the date of such termination Any such bonus amount shall be paid as provided in
Section 5.7 hereof. In addition, upon such a termination, all unvested equity
awards held by the Executive as of the date of termination that were granted to
the Executive pursuant to Sections 3.3 and 3.4 hereof shall immediately fully
vest as of the date of termination.

(d)          In the event of termination of the Executive’s employment during
the Term (i) by the Company other than for Cause (and not due to the Executive’s
death or Disability), or (ii) by the Executive for Good Reason, in either case
which is not covered by Section 5.6 hereof, the Company shall pay the Executive,
in addition to the Accrued Obligations, a lump sum amount equal to 200% times
the sum of (x) the Executive’s then-current Base Salary and (y) the average
annual bonus actually paid to the Executive during the three years prior to the
termination (or such shorter time if the termination occurs prior to the payment
of three annual bonuses to the Executive, or if termination occurs before any
annual bonus has been actually paid to the Executive, then the Executive’s
target annual bonus for the year of termination shall be used for purposes of
determining the average annual bonus (such sum is the

 

 

 

- 8 -

 

 

 



 

 

“Annual Compensation”). The Executive shall also be entitled to a prorated
annual bonus for the year in which the termination occurs based on the degree of
achievement of goals under the bonus program in effect at the time of
termination and the portion of the year elapsed as of the date of such
termination. The degree of achievement of goals shall be determined in
accordance with the bonus program, except that should any goals be of a
subjective nature, the degree of achievement thereof shall be determined by the
Committee in its sole discretion. Any such bonus amount shall be paid at the
same time as annual bonuses for the year are paid to the Company’s senior
executives generally. In addition, upon such a termination, all unvested equity
awards held by the Executive as of the date of termination that were granted to
the Executive pursuant to Sections 3.3 and 3.4 hereof shall immediately fully
vest as of the date of termination.

5.6          Change in Control. Upon the termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
(i) during the 6-month period immediately preceding the occurrence of a Change
in Control (as defined in the Company’s 2000 Senior Executive Incentive and
Stock Award Plan, as in effect on the date hereof) or (ii) during the 2-year
period immediately following a Change in Control, the Executive shall be
entitled to receive, in addition to the Accrued Obligations, a lump sum amount
equal to 300% times the Annual Compensation (as defined in
Section 5.5(d) hereof). The Executive shall also be entitled to a prorated
annual bonus for the year in which the termination occurs based on the portion
of the year elapsed as of the date of such termination multiplied by the greater
of (I) the Executive’s target annual bonus for the year of termination or
(II) the average annual bonus actually paid to the Executive during the three
years prior to the termination (or such shorter time if the termination occurs
prior to the payment of three annual bonuses to the Executive). Any such bonus
amount shall be paid as provided in Section 5.7 hereof. In addition, all
equity-based awards held by the Executive as of the date of the Change in
Control shall vest in accordance with the terms and conditions of the applicable
equity compensation plan and/or agreement, provided, however, that all
equity-based awards granted to the Executive which are unvested on the date of
termination shall then immediately fully vest.

5.7          Conditions. Any payments or benefits made or provided pursuant to
this Article 5 (other than the Accrued Obligations) are subject to the
Executive’s:

(a)          compliance with the provisions of Article 4 and Section 5.9 hereof
(provided that this shall not affect the timing of the payment to the Executive
provided for below in this Section 5.7 unless the Executive is in material
breach of any of such provisions as of the time such payment is to be made);

(b)          delivery to the Company of an executed General Release, which shall
be substantially in the form attached hereto as Exhibit A, with such changes
therein or additions thereto as needed under then applicable law to give effect
to its intent and purpose; and

(c)          delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans.

 

 

 

- 9 -

 

 

 



 

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than the Accrued
Obligations) shall not be due until after the expiration of any revocation
period applicable to the General Release without the Executive having revoked
such General Release, and any such amounts shall be paid to the Executive within
thirty (30) days of the expiration of such revocation period without the
occurrence of a revocation by the Executive (or such later date as may be
required under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Nevertheless (and regardless of whether the General Release has
been executed by the Executive), upon any termination of Executive’s employment,
Executive shall be entitled to receive the Accrued Obligations, payable within
thirty (30) days after the date of termination or in accordance with the
applicable plan, program or policy.

5.8          No Mitigation. The Executive shall be under no obligation to seek
other employment following a termination of his employment with the Company and
any subsidiary for any reason. In addition, there shall be no offset against
amounts due to the Executive under this Article 5 on account of any compensation
attributable to any subsequent employment.

5.9          Cooperation; Assistance. The Executive agrees to cooperate fully,
subject to reimbursement by the Company of reasonable out-of-pocket costs and
expenses, with the Company or any subsidiary and their counsel with respect to
any matter (including any litigation, investigation or governmental
proceeding) which relates to matters with which the Executive was involved or
about which he had knowledge during his employment with the Company or any
subsidiary. Such cooperation shall include appearing from time to time at the
offices of the Company or any subsidiary or their counsel for conferences and
interviews and in general providing the officers of the Company or any
subsidiary and their counsel with the full benefit of the Executive’s knowledge
with respect to any such matter. The Executive further agrees, upon termination
of his employment for any reason, to assist his successor in the transition of
his duties and responsibilities to such successor. The Executive agrees to
render such cooperation in a timely fashion and at such times as may be mutually
agreeable to the parties.

ARTICLE 6

 

Miscellaneous

 

6.1

Benefit of Agreement, Assignment; Beneficiary.

(a)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors, assigns and any corporation or person which may
acquire all or substantially all of the assets or business of Marsh or the
Company or with or into which Marsh or the Company may be consolidated or
merged. This Agreement shall also inure to the benefit of, and be enforceable
by, the Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive
hereunder if he had continued to live, all such amounts shall be paid in
accordance with the terms of this Agreement to the Executive’s

 

 

 

- 10 -

 

 

 



 

 

beneficiary, devisee, legatee or other designee, or if there is no such
designee, to the Executive’s estate.

(b)          The Company shall require any successor (whether direct or
indirect, by operation of law, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or of Marsh to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

6.2          Notices. Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or if sent by
certified mail, postage prepaid, with return receipt requested or by reputable
overnight courier, addressed: (a) in the case of the Company to the General
Counsel of the Company at the Company’s then-current headquarters, and (b) in
the case of the Executive, to the Executive’s last known address as reflected in
the Company’s records, or to such other address as either party shall designate
by written notice to the other party. Any notice given hereunder shall be deemed
to have been given at the time of receipt thereof by the person to whom such
notice is given if personally delivered or at the time of mailing if sent by
certified mail or by courier.

6.3          Entire Agreement; Amendment. Except as specifically provided
herein, this Agreement contains the entire agreement of the parties hereto and
Marsh with respect to the terms and conditions of the Executive’s employment
during the Term and supersedes any and all prior agreements and understandings,
whether written or oral, between the parties hereto with respect to compensation
due for services rendered hereunder. For the avoidance of doubt, in the event of
any inconsistency between this Agreement and any plan of the Company or Marsh,
the terms of this Agreement shall control. This Agreement may not be changed or
modified except by an instrument in writing signed by both of the parties
hereto.

6.4          Waiver. The waiver of either party of a breach of any provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.5          Headings. The Article and Section headings herein are for
convenience of reference only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

6.6          Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

6.7          Agreement to Take Actions. Each party hereto shall execute and
deliver such documents, certificates, agreements and other instruments and shall
take such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.

 

 

 

- 11 -

 

 

 



 

 

6.8          Dispute Resolution. Any dispute or controversy arising from or
relating to this Agreement and/or the Executive’s employment or relationship
with the Company or any subsidiary shall be resolved by binding arbitration, to
be held in New York City or in any other location mutually agreed to by the
Company and the Executive in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
Executive and the Company agree that, in the event a dispute arises that
concerns this Agreement, if the Executive is the Prevailing Party, the Executive
shall be entitled to recover all of his reasonable fees and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred in
connection with the dispute. A Prevailing Party is one who is successful on any
significant substantive issue in the action and achieves either a judgment in
such party’s favor or some other affirmative recovery.

6.9          Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to effectuate the intended preservation of such rights and
obligations, including without limitation Article 4 hereof.

6.10       Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this Agreement is held to be invalid, void
or unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.

6.11       Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

6.12       Code Section 409A. It is intended that this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with the provisions of Code Section 409A and the treasury
regulations relating thereto so as not to subject the Executive to the payment
of interest and tax penalty which may be imposed under Code Section 409A. In
furtherance of this interest, to the extent that any regulations or other
guidance issued under Code Section 409A after the date of this Agreement would
result in the Executive being subject to payment of interest and tax penalty
under Code Section 409A, the parties agree to amend this Agreement in order to
avoid the application of Code Section 409A.

 

 

 

- 12 -

 

 

 



 

 

6.13       Withholding. All compensation paid or provided to the Executive under
this Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

6.14       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this amendment
and restatement of the Agreement on this 7th day of November, 2005, effective as
of the date first written above. The Company represents that its execution of
this Agreement has been authorized by the Committee.

 

 

MARSH & MCLENNAN COMPANIES, INC.

 

By: /s/ Michael G. Cherkasky                      
Name: Michael G. Cherkasky
Title: President & Chief Executive Officer

 

 

/s/ Brian M. Storms                               
BRIAN M. STORMS

 

 

 

 

- 13 -

 

 

 



 

 

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1.            For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned (“Executive”), on his own behalf and on behalf of
his heirs, executors, administrators, successors, representatives and assigns,
does herein knowingly and voluntarily unconditionally release, waive, and fully
discharge Marsh & McLennan Companies, Inc. and its subsidiaries (including
successors and assigns thereof) (collectively, the “Company”), and all of their
respective past, present and future employees, officers, directors, agents,
affiliates, parents, predecessors, administrators, representatives, attorneys,
and shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release and shall not waive
post-termination health-continuation insurance benefits required by state or
Federal law.

2.            Executive intends this General Release to be binding on his
successors, and Executive specifically agrees not to file or continue any claim
in respect of matters covered by Section 1, above. Executive further agrees
never to institute any suit, complaint, proceeding, grievance or action of any
kind at law, in equity, or otherwise in any court of the United States or in any
state, or in any administrative agency of the United States or any state, county
or municipality, or before any other tribunal, public or private, against
Company arising from or relating to his

 

 

 

 

 

 



 

employment with or his termination of employment from Company and/or any other
occurrences to the date of this General Release, other than a claim challenging
the validity of this General Release under the ADEA or respecting any matters
not covered by this General Release.

3.            Executive is further waiving his right to receive money or other
relief in any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in his favor at the time of executing this General Release,
which if known to him must have materially affected his settlement with Company.

4.            Executive agrees that Executive shall not be eligible and shall
not seek or apply for reinstatement or re-employment with Company and agrees
that any application for re-employment may be rejected without explanation or
liability pursuant to this provision.

5.            In further consideration of the promises made by Company in this
General Release, Executive specifically waives and releases Company from all
claims Executive may have as of the date of this General Release, whether known
or unknown, arising under the ADEA. Executive further agrees that:

 

(a)

Executive’s waiver of rights under this General Release is knowing and voluntary
and in compliance with the Older Workers Benefit Protection Act of 1990
(“OWBPA”);

 

(b)

Executive understands the terms of this General Release;

 

(c)

The consideration offered by Company under Article 5 of that certain Employment
Agreement dated as of the 25th day of August, 2005 and amended and restated
effective as of the 9th day of September, 2005, by and between the Company and
Executive (the “Employment Agreement”) in exchange for the General Release
represents consideration over and above that to which Executive would otherwise
be entitled, and that the consideration would not have been provided had
Executive not agreed to sign the General Release and did not sign the Release;

 

(d)

Company is hereby advising Executive in writing to consult with an attorney
prior to executing this General Release;

 

(e)

Company is giving Executive a period of twenty-one (21) days within which to
consider this General Release;

 

(f)

Following Executive’s execution of this General Release, Executive has seven
(7) days in which to revoke this General Release by written notice. An attempted
revocation not actually received by Company prior to the revocation deadline
will not be effective; and

 

 

 

2

 

 

 



 

 

 

(g)

This General Release and all payments and benefits otherwise payable under
Article 5 of the Employment Agreement (other than the Accrued Obligations) shall
be void and of no force and effect if Executive chooses to so revoke, and if
Executive chooses not to so revoke, this General Release shall then become
effective and enforceable.

6.            This General Release does not waive rights or claims that may
arise under the ADEA after the date Executive signs this General Release. To the
extent barred by the OWBPA, the covenant not to sue contained in Section 2,
above, does not apply to claims under the ADEA that challenge the validity of
this General Release.

7.            To revoke this General Release, Executive must send a written
statement of revocation to:

 

 

Marsh & McLennan Companies, Inc.

 

[Address]

 

 

[City, State Zip Code]

 

 

Attn: ______________________

 

 

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8.            This General Release shall be governed by the internal laws (and
not the choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. 




Date: ___________________________




                                                                       
Brian M. Storms

 

 

 

 

 

 

3

 

 

 

 

 